                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                            CHARLOTTESVILLE DIVISION


                                                          Action No: 3:18CV17
  Brennan M. Gilmore                                      Date: 11/13/2018
  vs.                                                     Judge: Norman K. Moon
                                                          Court Reporter: Sonia Ferris
  Alexander E. Jones, et al
                                                          Deputy Clerk: Heidi N. Wheeler



  Plaintiff Attorney(s)                           Defendant Attorney(s)
  Andrew Mendrala                                 Thomas Albro
  Brianne Gorod                                   Andrew Grossman
                                                  Brandon Bolling
                                                  Aaron Walker



                                    LIST OF WITNESSES

  PLAINTIFF/GOVERNMENT:                           DEFENDANT:
  1.                                              1.



  PROCEEDINGS:
  Motion Hearing [46] Motion to Dismiss for Failure to State a Claim; [58] Motion to Dismiss for
  Failure to State a Claim; [56] Motion to Dismiss for Failure to State a Claim

                                9:48-11:15=1 hr 27 min, 11:24-12:10=46 Total: 2 hrs 13 min
  Arguments heard from defendants.

  Counsel for Plaintiff respond.

  Break.

  Counsel resumes arguments.

  Defense closes.

  Order will issue.




Case 3:18-cv-00017-NKM-JCH Document 111 Filed 11/13/18 Page 1 of 1 Pageid#: 1617
